I concur in the result because the relationship prohibited by the statute is that of being a partner in the operation of a dental parlor, i. e., practicing dentistry, without being licensed as a dentist. The statute is a valid exercise of the police power of the State and does not infringe upon constitutional rights. Semler v. Oregon State Board of DentalExaminers, 294 U.S. 608 (55 Sup. Ct. 570); Miller v. StateBoard of Medical Examiners, 287 U.S. 563 (53 Sup. Ct. 6); 82 A.L.R. 1187, note.
NORTH, C.J., and BUTZEL, BUSHNELL, and POTTER, JJ., concurred with FEAD, J.
The late Justice NELSON SHARPE took no part in this decision. *Page 458